 

EXHIBIT 10.2

 

EXCLUSIVE LICENSE AGREEMENT

 

THIS EXCLUSIVE LICENSE AGREEMENT is made and entered into on August 20, 2018
(hereinafter “EFFECTIVE DATE”) by and between H. Lee Moffitt Cancer Center and
Research Institute, Inc. a non-profit Florida corporation organized pursuant to
Section 1004.43, Florida Statutes, whose address is 12902 Magnolia Drive Tampa,
Florida 33612-9497 (hereinafter “MOFFITT”) and Lixte Biotechnology Holdings,
Inc. a Delaware corporation, whose address is 248 Route 25A, No. 2, East
Setauket, NY 11733 (hereinafter “LICENSEE”). MOFFITT and LICENSEE are referred
herein collectively as the “Parties” and each individually, as a “Party”.

 

WHEREAS, the Internal Revenue Service has determined that MOFFITT is exempt from
Federal income tax under Internal Revenue Code Section 501(a) as an organization
described in Code Section 501(c)(3) and classified it as a public charity under
Code Section 509(a)(1) as a publicly supported organization described in Code
Section 170(b)(1)(A)(vi);

 

WHEREAS, LICENSEE owns certain compounds designated LB-100 and LB-151 (the
“Compounds”), which Compounds, and various uses thereof and processes related
thereto, are covered by various patents and patent applications owned by
LICENSEE;

 

WHEREAS, pursuant to a certain Material Transfer Agreement between LICENSEE and
MoffiTt dated September 27, 2013 (“MTA”), LICENSEE supplied certain Material (as
defined in the MTA) including the Compounds, for use by MOFFITT in certain
Research (as defined in the MTA) and, pursuant to the MTA, LICENSEE was granted
an option for an exclusive license to any rights of MOFFITT in any inventions
developed in the course of the Research and, in the course of the Research,
certain inventions were developed, including the inventions listed on Appendix
A;

 

WHEREAS, MOFFITT wishes to have the inventions claimed in the LICENSED
TECHNOLOGIES, and any resulting patents, commercialized to benefit the public
good; and

 

WHEREAS, MOFFITT is willing to grant an exclusive license to its rights in the
LICENSED TECHNOLOGIES to LICENSEE and LICENSEE desires to receive an exclusive
license to the LICENSED TECHNOLOGIES, subject to the terms and conditions of
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises herein made and exchanged, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
MOFFITT and LICENSEE agree as follows:

 

 

 

 

ARTICLE 1
DEFINITIONS AND RULES OF CONSTRUCTION

 



1.1 The following terms when capitalized, whether used in the singular or
plural, shall have the respective meanings set forth below.

 



(a) “AFFILIATE” shall mean, with respect to a Party, any entity or person that
directly or indirectly controls, is controlled by or is under common control
with such Party. For purposes of this definition, “control” means the direct or
indirect: (i) ownership or control of greater than fifty percent (50%) of the
voting equity of such Person; or (ii) right to direct or cause the direction of
the policies and management of such Person, whether by the ownership of voting
securities, by contract or otherwise. In any jurisdiction where ownership or
control of greater than fifty percent (50%) is not permitted under applicable
law, the “greater than 50%” threshold shall be deemed satisfied by the
possession of substantially maximum percentage of ownership or control allowable
in such jurisdiction.

 



(b) “CLASS A CLAIM” shall mean any VALID CLAIM that is not a CLASS B CLAIM.

 



(c) “CLASS B CLAIM” shall mean any VALID CLAIM that (i) is directed to a
composition comprising monosodium glutamate or a method of use thereof, or (ii)
otherwise contains a claim limitation of monosodium glutamate.

 

(d) “COMMENCEMENT DATE” means the date on which MOFFITT has entered the first
patient on the clinical trial contemplated in the CTA.

 





(e) “COMMERCIALLY REASONABLE EFFORTS” shall mean, with respect to either Party
in relation to this Agreement, such efforts that are consistent with the efforts
and resources used by a biopharmaceutical company of similar size and market
capitalization or a research institute of similar size and financial capability,
as the case may be, as such Party in the exercise of its commercially reasonable
business practices relating to an exercise of a right or performance of an
obligation under this Agreement, including the research, development,
manufacture and commercialization of a pharmaceutical or biologic compound or
product, as applicable, at a similar stage in its research, development or
commercial life as the relevant ROYALTY-BEARING PRODUCT, and that has commercial
and market potential similar to the relevant ROYALTY-BEARING PRODUCT, taking
into account issues of intellectual property coverage, safety and efficacy,
stage of development, product profile, competitiveness of the marketplace,
proprietary position, regulatory exclusivity, anticipated or approved labeling,
present and future market and commercial potential, the likelihood of receipt of
regulatory approval, profitability (including pricing and reimbursement status
achieved or likely to be achieved), amounts payable to licensors of patent or
other intellectual property rights, alternative products, and legal issues.



 

(f) “CONFIDENTIAL INFORMATION” of a Party shall mean all non-public or
proprietary information disclosed by such PARTY to the other during the
negotiation of or under this Agreement in any manner, whether orally, visually
or in tangible form, that relates to LICENSED TECHNOLOGIES or the
ROYALTY-BEARING PRODUCTS, or the business of such PARTY or the terms of this
Agreement. CONFIDENTIAL INFORMATION includes the following, whether or not
patentable: materials, know-how and data (whether technical or non-technical),
trade secrets, inventions, methods and processes. Notwithstanding anything to
the contrary herein, CONFIDENTIAL INFORMATION of LICENSEE includes all
information that LICENSEE supplies pursuant to LICENSEE’s obligations under
ARTICLE 6 and ARTICLE 8 of this Agreement. MOFFITT CONFIDENTIAL INFORMATION may
include certain CONFIDENTIAL INFORMATION of the University of South Florida
(“USF”) or other third-parties that is obtained by MOFFITT in accordance with
one or more agreements between MOFFITT and USF or the applicable third party.

 





   1

 

 

(g) “CTA” means the Clinical Trial Research Agreement between MOFFITT and
LICENSEE, dated as of July 2, 2018.



 

(h) “EARNED ROYALTY” is defined in Article 5.2.

 

(i) “EFFECTIVE DATE” is defined in the introductory paragraph of this Agreement.



 

(j) “FIELD” shall mean oncology diagnostics and therapeutics.



 

(k) “FIRST SALE” shall mean the first SALE of a ROYALTY-BEARING PRODUCT that
results in NET SALES in any country.



 

(l) “IND” shall mean an investigational new drug application (including any
amendment or supplement thereto) submitted to the FDA pursuant to U.S. 21 C.F.R.
Part 312, including any amendments or successor provisions thereto. References
herein to IND shall include, to the extent applicable, any comparable filing(s)
outside the U.S. for the investigation of any product in any other country or
group of countries (such as a Clinical Trial Application filed in the European
Union).

 

(m) “INSOLVENT” shall mean that LICENSEE (i) has ceased to pay its debts in the
ordinary course of business, (ii) is insolvent as defined by the United States
Federal Bankruptcy Law, as amended from time to time, or (iii) has commenced
bankruptcy, reorganization, receivership or insolvency proceedings, or any other
proceeding under any Federal, state or other law for the relief of debtors.

 



(n) “INTELLECTUAL PROPERTY RIGHTS” shall mean any intellectual or industrial
property rights, in any jurisdiction worldwide, whether registered or
unregistered, including such rights in and to patents, trademarks, copyrights,
data or databases, trade secrets or know-how, and any application for
registration of any of the foregoing.



 

(o) “LICENSE” refers to the license granted under Section 2.1.





 

(p) “LICENSED INFORMATION” shall mean all inventions, concepts, processes,
information, data, know-how, research results, clinical data, and the like
(other than the LICENSED PATENTS) that are owned or controlled by MOFFITT OR ITS
AFFILIATES as of the EFFECTIVE DATE, and necessary or useful for (i) the
practice of any claim of a LICENSED PATENT or (ii) the use, development,
manufacture or sale of any ROYALTY-BEARING PRODUCT.





 

(q) “LICENSED PATENTS” shall mean MOFFITT’s and its AFFILATES’ rights in and to:
(i) the patents and patent applications listed on Appendix A; (ii) any other
patent or patent application covering an invention made, in whole or part, in
the course of the Research or which was derived from use of the Material, or
which discloses or claims any LICENSED INFORMATION; (iii) any additional patents
or patent applications that LICENSEE elects to be included in Licensed PatentS
pursuant to Section 13B of the CTA; (iv) any continuations,
continuations-in-part (to the extent that they do not include new subject
matter), divisionals, reissues, re-examinations, extensions or substitutions of
any of the foregoing; (v) foreign equivalents or counterparts to any of the
foregoing; and (vi) any patents that issue from any of the foregoing. Nothing in
this Agreement is intended to establish or stipulate the owner(s) or ownership
of the LICENSED PATENTS.

 

   2

 

 



  (r) “LICENSED TECHNOLOGIES” shall mean the LICENSED PATENTS and the LICENSED
INFORMATION.

 

(s) “LICENSED TERRITORY” shall mean the entire world.



 

  (t) “NDA” shall mean a new drug application filed with the United States Food
and Drug Administration to obtain marketing approval for a ROYALTY-BEARING
PRODUCT in the United States or any comparable application filed with a
regulatory authority in or for a country or group of countries other than the
United States.





 

(u) “NET SALES” shall mean:



 

(i) the total gross revenues invoiced by LICENSEE or any of its AFFILIATES from
the SALE of ROYALTY-BEARING PRODUCTS to a Third Party during the ROYALTY TERM,
less the following deductions (“DEDUCTIONS”), provided they actually pertain to
the disposition of ROYALTY-BEARING PRODUCTS as demonstrated by reasonable
business records:

 

a) all reasonable and customary discounts, retroactive price reductions,
charge-back payments and rebates granted to managed health care organizations or
to federal, state and local governments, their agencies, and purchasers and
reimbursers or to trade customers;

 

b) all reasonable returns (including wholesaler and cash discounts customary in
the trade to the extent that they are actually granted), credits and allowances
on account of returns, bad debt deductions actually written off during the
QUARTER in which sales occurred;

 

c) reasonable and customary packing charges, outbound transportation and freight
charges; and

 

d) reasonable and customary duties, taxes (but not income taxes) and other
governmental charges levied on the sale, transportation or delivery of
ROYALTY-BEARING PRODUCTs, but not including income taxes of the LICENSEE.

 

e) wholesaler and cash discounts customary in the trade to the extent that they
are actually granted.

 

(ii) No DEDUCTION shall be made for any other costs or expenses, including
commissions to any person or entity on LICENSEE’s or an AFFILIATE’s payroll for
the cost of collection.

 

   3

 

 

(iii) Notwithstanding any provision in this Agreement to the contrary, NET SALES
shall not include: (a) the gross invoice price for ROYALTY-BEARING PRODUCTS used
by, sold to, or leased to, any AFFILIATE unless such AFFILIATE is an end-user of
such ROYALTY-BEARING PRODUCTS, in which case such NET SALES shall be calculated
using the average gross invoice price charged to Third Parties who are not
AFFILIATES during the same quarter or (b) the supply of ROYALTY-BEARING PRODUCTS
for charitable, promotional, pre-clinical, clinical, regulatory or governmental
purposes, any non-clinical development use or compassionate use, or as
commercial samples. In the event that ROYALTY-BEARING PRODUCTS are leased or
exchanged for consideration other than money, the gross invoice price shall be
the average gross invoice price charged to Third Parties during the same
Quarter.

 

(iv) NET SALES shall not include sublicensee sales.

 

(v) If a ROYALTY-BEARING PRODUCT is SOLD as part of a COMBINATION PRODUCT (as
defined below), the amount to be used to determine the EARNED ROYALTIES (“X”)
for such NET SALES of the COMBINATION PRODUCT will be determined by the
following formula (determined on a country by country basis):



 











(X) =

NET SALES for COMBINATION PRODUCT

(calculated after DEDUCTIONS as set forth above)

×

A

A+B

 

Where: “A” is the gross invoice price in such country of the applicable
ROYALTY-BEARING PRODUCT that is SOLD as the sole active ingredient and not in a
combination with other drug products or other bundled products; and

 

“B” is the gross invoice price in such country of the other therapeutically
active product(s) comprised in the combination other than the applicable
ROYALTY-BEARING PRODUCT (or in the case of bundled products, the other
product(s) sold in the bundle other than the applicable ROYALTY-BEARING
PRODUCT), when such other products are not sold as part of a combination with
the applicable ROYALTY-BEARING PRODUCT.

 

If “A” or “B” cannot be determined by reference to non-COMBINATION PRODUCT SALES
as described above, then NET SALES will be calculated as above, but the gross
selling price in the above equation will be determined by mutual agreement
reached in good faith by the PARTIES prior to the end of the accounting period
in question based on an equitable method of determining the same that takes into
account, in the applicable country, variations in dosage units and the relative
fair market value of each component in the COMBINATION PRODUCT.

 

As used in this definition, “COMBINATION PRODUCT” shall mean, in the case of a
finished co-formulated pharmaceutical product, a product that comprises the
therapeutically active ingredient(s) of the ROYALTY-BEARING PRODUCT
co-formulated within such finished product with one or more additional active
pharmaceutical ingredients that are not included in the ROYALTY-BEARING PRODUCT;
and, in the case of one or more bundled products, a ROYALTY-BEARING PRODUCT that
is SOLD in a bundle together with one or more separate product(s) each of which
is not a ROYALTY-BEARING PRODUCT.

 

   4

 

 

(v) “OUT OF POCKET COSTS” means reasonable fees and costs actually incurred and
paid or payable to a Third Party, as demonstrated by the incurring Party upon
reasonable and contemporaneous documentation. The term “Out Of Pocket Costs”
does not include any costs or expenses: (i) that have been reimbursed by
LICENSEE, have been reimbursed or are reimbursable by any THIRD PARTY, or (ii)
that are for core facilities charges, employee salaries, utilities and other
overhead or indirect costs for MOFFITT.



 

(w) “PERSON” shall mean any natural person, firm, partnership, limited liability
company, joint venture, business trust, trust, association, corporation,
company, unincorporated entity or other entity.





 

(x) “PHASE 1B/2 CLINICAL TRIAL” shall mean the Clinical Protocol of LB-100 in
the treatment of MDS set forth in Appendix B, including the clinical trial that
is the subject of the CTA.

 



(y) “PHASE 2 CLINICAL TRIAL” shall mean a human clinical trial of a product in
any country that would satisfy the requirements of U.S. 21 C.F.R. Part 312.21(b)
and is intended to explore a variety of doses, dose response, and duration of
effect, and to generate evidence of clinical safety and effectiveness for a
particular Indication or Indications in a target patient population, or a
similar clinical study prescribed by the relevant regulatory authorities in a
country other than the United States.

 



(z) “PHASE 3 CLINICAL TRIAL” shall mean a human clinical trial of a product in
any country that would satisfy the requirements of U.S. 21 C.F.R. Part 312.21(c)
and is intended to (i) establish that the product is safe and efficacious for
its intended use, (ii) define contraindications, warnings, precautions and
adverse reactions that are associated with the product in the dosage range to be
prescribed, and (iii) support regulatory approval for such product, or a similar
clinical study prescribed by the relevant Regulatory Authorities in a country
other than the United States.



 

(aa) “PLAN” is defined in Section 6.1.



 

(bb) “ROYALTY-BEARING PRODUCT” shall mean any product approved for use and used
in connection with the treatment of MDS whose manufacture, use, sale, offer for
sale or import would, but for the LICENSE granted hereunder, infringes a VALID
CLAIM in the country in which such product is manufactured or sold.



 

(cc) ROYALTY TERM is defined in Section 5.1.



 

(dd) “SALE” shall mean, with respect to a ROYALTY-BEARING PRODUCT, the invoicing
of sale, lease, transfer or disposition of such ROYALTY-BEARING PRODUCT from a
LICENSEE or its AFFILIATE to a THIRD PARTY, provided that each of the following
shall not constitute a SALE: (i) a transfer among LICENSEE, any of its
AFFILIATES and/or any SUBLICENSEE, and (ii) any transfer, use or disposition for
charitable, promotional, pre-clinical, clinical, regulatory or governmental
purposes, any non-clinical development use or compassionate use, or as
commercial samples. “SOLD” and “SELL” have the correlative meanings.

 



   5

 

 



(ee) “SUBLICENSE” shall mean a sublicense or other similar right, license,
privilege or immunity granted by LICENSEE or an AFFILIATE to a THIRD PARTY under
the LICENSED PATENTS to make, have made, use, sell, have sold, distribute,
import or export ROYALTY-BEARING PRODUCTS.

 

(ff) “SUBLICENSE INCOME” shall mean consideration in any form received by
LICENSEE or an AFFILIATE specifically in consideration of the grant to any Third
Party of a SUBLICENSE. SUBLICENSE INCOME shall include any license signing fee,
license maintenance fee, milestone payments, unearned portion of any minimum
royalty payment received by LICENSEE or its AFFILIATE, in each case which is
directly and specifically related to the grant of a SUBLICENSE and not for the
grant of other rights, including other Intellectual Property Rights. SUBLICENCE
INCOME shall not include funding specifically designated and used for research
and development.

 

(gg) “SUBLICENSEE” shall mean a THIRD PARTY that is the recipient of a
SUBLICENSE.

 



(hh) “SUBLICENSEE ROYALTY RATE” shall mean an amount equal to twenty percent
(20%) of the SUBLICENSE INCOME actually received by LICENSEE from any
SUBLICENSEE.

 



(ii) “TERM” is defined in Section 12.1.



 

(jj) “THIRD PARTY” shall mean, with respect to LICENSEE, any PERSON other than
LICENSEE or any of its AFFILIATES, and with respect to MOFFITT, any PERSON other
than MOFFITT or any of its AFFILIATES.



 

(kk) “VALID CLAIM” means either: (i) a claim of an issued and unexpired LICENSED
PATENT that has not been permanently revoked or declared unenforceable or
invalid by an unreversed and unappealable decision of a court or other
appropriate body of competent jurisdiction and which has not been abandoned,
disclaimed, denied, or admitted to be invalid or unenforceable or surrendered
through reissue, re-examination, disclaimer, or otherwise; or (ii) a claim of a
pending patent application for a LICENSED PATENT that was filed in good faith
and has not been cancelled, withdrawn, abandoned, or finally disallowed without
the possibility of appeal or refiling of such application and has not been
pending for more than ten (10) years.

 



1.2 Additional Definitions. Each of the following definitions is set forth in
the Section of this Agreement indicated below:

 

Definition: Section:

CHALLENGE





12.3(c)





CLAIM 13.1

COMPOUNDS





Preamble



DELAYING EVENT 6.5 DISPUTE 16.1 DISPUTE NOTICE 16.2 DISPUTE RESOLUTION PROCESS
16.1 FEDERAL PATENT POLICY 2.2 MRP 5.4 NON-PROSECUTING PARTY 9.3

PROSECUTING PARTY

9.3





QUARTER 5.3 ROYALTY TERM 5.1 THIRD PARTY IPR 5.7



 

   6

 



 

1.3 Rules of Interpretation and Construction. In this Agreement, except to the
extent expressly provided otherwise:

 



(a) As used herein, the singular shall be deemed to include the plural, and the
plural shall be deemed to include the singular, and all pronouns shall include
the masculine, feminine and neuter, whenever the context and facts require such
construction. The headings, captions, titles and subtitles herein are inserted
for convenience of reference only and are to be ignored in any construction of
the provisions hereof. Except as otherwise indicated herein, all references to
Articles, Sections and Appendixes herein shall be deemed to refer to the
Articles, Sections and Appendixes of and to this Agreement, and the terms
“herein”, “hereof”, “hereto”, “hereunder” and similar terms refer to this
Agreement generally rather than to the particular provision in which such term
is used. Whenever the words “including”, “include” or “includes” are used in
this Agreement, they shall be interpreted in a non-exclusive manner as though
the words “but not limited to” immediately followed the same. The word “will”
shall be construed to have the same meaning and effect as the word “shall.” The
word “any” shall mean “any and all” unless otherwise clearly indicated by
context. “$” as used in this Agreement means the lawful currency of the United
States of America. Derivative forms of any capitalized term defined herein shall
have meanings correlative to the meaning specified herein.

 



(b) Except as otherwise expressly provided herein, references in this Agreement
to any agreement, instrument or other document are to such agreement, instrument
or other document as amended, modified or supplemented from time to time. It is
the intention of the Parties hereto that every provision of this Agreement shall
be construed simply according to its fair meaning and without any presumption,
inference or rule requiring construction or interpretation of any such provision
against the interests of any Party that drafted such provision (notwithstanding
any rule of law requiring a provision to be strictly construed against the
drafting party), it being understood that the parties to this Agreement are
sophisticated and have had adequate opportunity and means to retain counsel to
represent their interests and to otherwise negotiate the provisions of this
Agreement.

 



   7

 

 



ARTICLE 2
LICENSE GRANT AND TERM

 



2.1 Subject to all the terms and conditions of this Agreement, MOFFITT hereby
grants to LICENSEE (a) an exclusive license to its rights under the LICENSED
PATENTS, with the right to grant sublicenses, to make, have made, use, sell,
have sold, import or export products within the FIELD in the LICENSED TERRITORY,
and to practice processes and methods covered by the LICENSED PATENTS in
connection with the foregoing, and (b) a non-exclusive license under the
LICENSED INFORMATION to make, have made, use, sell, have sold, import or export
products within the FIELD in the LICENSED TERRITORY and to practice processes
and methods covered by the LICENSED INFORMATION in connection with the foregoing
(collectively, the “LICENSE”).

 

2.2 To the extent that any invention included within the LICENSED TECHNOLOGIES
has been funded in whole or in part by the United States government, the United
States government retains certain rights in such invention including but not
limited to 35 U.S.C. §200-212 and all regulations promulgated thereunder, as
amended, and any successor statutes and regulations (collectively the “FEDERAL
PATENT POLICY”). As a condition of the LICENSE granted hereby, LICENSEE
acknowledges and shall comply with all aspects of the FEDERAL PATENT POLICY
applicable to the LICENSED TECHNOLOGIES, including the obligation that LICENSED
TECHNOLOGIES used or sold in the United States be manufactured substantially in
the United States. Nothing contained in this Agreement obligates or shall
obligate MOFFITT to take any action that would conflict in any respect with its
past, current or future obligations to the United States Government under the
FEDERAL PATENT POLICY with respect to the LICENSED TECHNOLOGIES.

 



2.3 Except as expressly provided in this Agreement, under no circumstances shall
LICENSEE, as a result of this Agreement, obtain any interest in or any other
right to any technology, know-how, patents, patent applications, materials or
other intellectual or proprietary property of MOFFITT or its AFFILIATES, nor
shall MOFFITT, as a result of this Agreement, acquire any interest in or any
other right to any technology, know-how, patents, patent applications, materials
or other intellectual or proprietary property of LICENSEE, its AFFILIATES or
SUBLICENSEEs.



 

2.4 MOFFITT shall disclose the LICENSED INFORMATION to LICENSEE, which LICENSEE
shall be entitled to use as provided in this ARTICLE 2.



 

2.5 MOFFITT represents and warrants that to the best of its knowledge after due
inquiry: (a) it has obtained from all relevant persons appropriate agreements
vesting in MOFFITT and/or USF all rights to LICENSED PATENTS necessary to grant
to LICENSEE the rights granted hereunder, and, upon the request of LICENSEE,
MOFFITT shall provide to LICENSEE copies of such agreements and (b) MOFFITT and
its AFFILIATES have not licensed, sublicensed, transferred or assigned any
rights to a Third Party in any Licensed PATENTS licensed under this Agreement.



 

2.6 Other than the obligations expressly provided in this Agreement, LICENSEE
assumes no obligation (financial or otherwise) to any other PERSON not a party
to this Agreement under any oral or written agreement between MOFFITT and such
other PERSON (including any inter-institutional agreement between MOFFITT and
USF). For the avoidance of doubt, LIXTE has no obligations under this Agreement
to make any payments to USF, and any payment or other obligations to USF that
may arise under the agreement between MOFFITT and USF are solely the obligation
of MOFFITT.

 



   8

 

 

ARTICLE 3
SUBLICENSES

 



3.1 LICENSEE shall have the right to grant SUBLICENSES under the LICENSEE to
SUBLICENSEES:



 

(a) Any sublicense granted by LICENSEE shall be set forth in a written agreement
that complies with and is consistent with all applicable terms and conditions of
this Agreement. A SUBLICENSE agreement between the LICENSEE and any SUBLICENSEE
shall be subject to and subordinate to this Agreement.

 





(b) LICENSEE shall provide MOFFITT with a final copy of each executed SUBLICENSE
agreement within thirty (30) days after execution thereof, and LICENSEE may
reasonably redact the economic and business terms of such SUBLICENSE agreement,
provided that such SUBLICENSE agreement must be sufficiently unredacted so that
MOFFITT can confirm that the terms of such SUBLICENSE agreement are consistent
with the terms of this Agreement. During the term of a SUBLICENSE agreement,
LICENSEE shall be responsible to MOFFITT for each SUBLICENSEE’S material
compliance with all terms and conditions of this Agreement applicable to a
SUBLICENSEE, and LICENSEE shall use COMMERCIALLY REASONABLE EFFORTS to cause its
SUBLICENSEE to comply in all material respects with all provisions of this
Agreement applicable to SUBLICENSEE.

 



3.2 LICENSEE shall pay to MOFFITT a portion of all SUBLICENSE INCOME received by
LICENSEE at the SUBLICENSEE ROYALTY RATE, provided that, if as of the date on
which a payment obligation under this Section 3.2 accrues, there is at least one
CLASS B CLAIM and there is no CLASS A CLAIM, then the SUBLICENSEE ROYALTY RATE
shall be reduced to twelve percent (12%) of the SUBLICENSE INCOME actually
received by LICENSEE from any SUBLICENSEE. Commencing on the date on which there
are no VALID CLAIMS in the LICENSED PATENTS, LICENSEE’s payment obligation under
this Section 3.2 shall cease.

 



3.3 LICENSEE agrees that it has sole responsibility to promptly provide MOFFITT
with a copy of any amendments to any SUBLICENSE agreement granted by LICENSEE
under this Agreement (subject to reasonable redaction consistent with Section
3.1 and notify MOFFITT of termination of any SUBLICENSE agreement.



 

3.4 Upon termination of this Agreement for any reason, any SUBLICENSEE not then
in default under its SUBLICENSE agreement shall have the right to receive a
direct license from MOFFITT on substantially the same terms and conditions as
its SUBLICENSE agreement with LICENSEE. LICENSOR agrees to negotiate such
licenses in good faith under reasonable terms and conditions, and the SUBLICENSE
shall remain in force during such good faith negotiations.

 



   9

 

 

ARTICLE 4
LICENSE ISSUE FEE; LICENSE MAINTENANCE FEE; MILESTONE PAYMENTS



 

4.1 LICENSEE shall pay to MOFFITT a non-refundable license issue fee of twenty
five thousand ($25,000) within ten (10) days of the COMMENCEMENT DATE.



 

4.2 During the ROYALTY TERM of this Agreement, LICENSEE agrees to pay to MOFFITT
an annual license maintenance fee (“LMF”) of twenty five thousand ($25,000),
commencing on the first anniversary of the EFFECTIVE DATE and every anniversary
thereafter until LICENSEE starts to pay Minimum Royalty Payments under ARTICLE
5. The LMF payable in years in which milestone payments as described in Article
4.4 are paid shall be fully creditable against such milestone payments.



 

4.3 Subject to Section 4.5, LICENSEE shall pay the following milestone payments
to MOFFITT:

 

(a) a non-refundable milestone payment of twenty thousand dollars ($20,000) when
LICENSEE initiates its first PHASE 2 CLINICAL TRIAL of a ROYALTY-BEARING PRODUCT
for MDS, other than the second portion of the Phase 1b/2 Clinical Trial set
forth in Appendix B;

 



(b) a non-refundable milestone payment of ninety thousand dollars ($90,000) when
LICENSEE initiates its first PHASE 3 CLINICAL TRIAL of a ROYALTY-BEARING PRODUCT
for MDS;



 

(c) a non-refundable milestone payment of one hundred and fifty thousand
($150,000) upon the acceptance for review by the FDA of the first NDA for a
ROYALTY-BEARING PRODUCT for MDS;





 

(d) a non-refundable milestone payment of three hundred and thirty seven
thousand dollars ($337,000) upon the approval in favor of LICENSEE by the FDA of
an NDA for the first indication of a ROYALTY-BEARING PRODUCT for MDS;

(e) a non-refundable milestone payment of one hundred and fifty thousand dollars
($150,000) upon approval in favor of LICENSEE of a European equivalent of an NDA
for a first indication of a ROYALTY-BEARING PRODUCT for MDS;

 



(f) a non-refundable milestone payment of one hundred and fifty thousand dollars
($150,000) upon approval in favor of LICENSEE of a Japanese equivalent of an NDA
for a first indication of a ROYALTY-BEARING PRODUCT for MDS;

 



(g) a non-refundable milestone payment of one million dollars ($1,000,000) when
LICENSEE reaches a total of one billion dollars ($1,000,000,000) in cumulative
NET SALES for SALES of ROYALTY-BEARING PRODUCTS.



 

4.4 For avoidance of doubt, initiation of clinical trials in Section 4.1 occurs
upon the dosing of the first patient in the applicable clinical trial. The
milestone fees set forth in Section 4.1 shall not be credited against EARNED
ROYALTIES payable by LICENSEE under ARTICLE 5. For the avoidance of doubt, each
of the milestone payments listed in Section 4.1 shall be payable no more than
one time, and, without limiting Section 4.5, in no event shall LICENSEE be
obligated to pay aggregate milestone payments in an amount greater than one
million, eight hundred ninety seven thousand U.S. dollars ($1,897,000).

 



   10

 



 

4.5 Notwithstanding anything to the contrary herein, LICENSEE shall be obligated
to pay the amounts specified in Sections 4.2, 4.3 and 12.5 only if, on the date
on which the applicable payment obligation accrues, there is at least one VALID
CLAIM, provided that if on such date, there is at least one CLASS B CLAIM but
there is no CLASS A CLAIM, then the payment obligations otherwise applicable
under Sections 4.2, 4.3 and 12.5, as the case may be, shall be reduced to sixty
percent (60%) of the amounts specified above. Commencing on the date on which
there are no VALID CLAIMS in the LICENSED PATENTS, all of LICENSEE’s payment
obligations under Sections 4.2, 4.3 and 12.5 shall cease.

 



ARTICLE 5
EARNED ROYALTIES; MINIMUM ROYALTY PAYMENTS

 



5.1 Unless terminated earlier as provided in ARTICLE 12, the obligation
hereunder to pay EARNED ROYALTIES shall commence on the date of the FIRST SALE
of a ROYALTY-BEARING PRODUCT, and shall automatically expire on a
country-by-country basis, on the date on which the last VALID CLAIM of the
LICENSED PATENTS expires, lapses or is declared invalid, and the obligation to
pay any EARNED ROYALTIES under this Agreement shall terminate on the date on
which the last VALID CLAIM of the LICENSED PATENTS expires, lapses or is
declared to be invalid in all countries (the “ROYALTY TERM”).

 



5.2 During the ROYALTY TERM, as partial consideration for the LICENSE, subject
to Section 5.7, LICENSEE shall pay to MOFFITT an earned royalty of four percent
(4%) on worldwide cumulative NET SALEs of ROYALTY-BEARING PRODUCTS by LICENSEE
or its AFFILIATES (“EARNED ROYALTIES”), provided that, if as of the date on
which a payment obligation under this Section 5.2 accrues, there is at least one
CLASS B CLAIM and there is no CLASS A CLAIM, then the royalty rate payable under
this Section 5.2 shall be reduced to two percent (2%) and each applicable MRP
payable under Section 5.4 shall be reduced to sixty percent (60%) of the amount
specified in Section 5.4.

 



5.3 LICENSEE shall pay all EARNED ROYALTIES accruing to MOFFITT within sixty
(60) days from the end of each quarter (“QUARTER”) (i.e., by March 31, June 30,
September 30 and December 31), beginning in the QUARTER in which NET SALES
occur.





 

5.4 During the ROYALTY TERM, LICENSEE agrees to pay MOFFITT annual Minimum
Royalty Payments (“MRP”), commencing on the first anniversary of the EFFECTIVE
DATE to occur at least twelve (12) month after the First Sale, each anniversary
of the EFFECTIVE DATE thereafter during the ROYALTY TERM. LICENSEE shall
continue to pay the MRP until the end of the ROYALTY TERM. MOFFITT shall fully
credit each MRP made against any EARNED ROYALTIES payable by LICENSEE in the
same year. Subject to Section 5.7, the MRP shall be in the following amounts:

 

Years after FIRST SALE  MRP        1 through 4  $50,000         Beginning upon
the first anniversary of year 5 and each year thereafter  $100,000 



 



   11

 

 

5.5 All EARNED ROYALTIES and other payments due under this Agreement shall be
paid to MOFFITT in United States Dollars. In the event that conversion from
foreign currency is required in calculating a payment under this Agreement, the
exchange rate used shall be the Interbank rate quoted by Citibank (or successor)
at the end of the last business day of the quarter in which the royalty was
earned. If overdue, the royalties and any other payments due under this
Agreement shall bear interest until payment at a per annum rate two percent (2%)
above the prime rate in effect at Citibank (or successor) as of the payment due
date. If the interest rate required in this subsection exceeds the legal rate in
a jurisdiction where a claim for such interest is being asserted, the required
interest rate shall be reduced, for such claim only, to the maximum interest
rate allowable in the jurisdiction. The payment of such interest shall not
foreclose MOFFITT from exercising any other right it may have as a consequence
of the failure of LICENSEE to make any payment when due.

 





5.6 No multiple royalties shall be payable because any ROYALTY-BEARING PRODUCT,
its manufacture, use, lease or sale are or shall be covered by more than one of
the LICENSED PATENTS licensed under this Agreement.

 

5.7 If LICENSEE or its AFFILIATES obtain a license under any INTELLECTUAL
PROPERTY RIGHTS of a THIRD PARTY (“THIRD PARTY IPR”) to make, use, sell, offer
for sale or import or export a ROYALTY-BEARING PRODUCT in consideration of a
payment payable to a THIRD PARTY, then the EARNED ROYALTIES and MRP payable
hereunder in respect of each ROYALTY-BEARING PRODUCT covered by or incorporating
such THIRD PARTY IPR shall be reduced by an amount equal to twenty five percent
(25%) of the amount of the payment to such THIRD PARTY, provided that the EARNED
ROYALTIES or MRP payable to MOFFITT shall in no event be reduced more than
seventy five percent (75%) of the applicable amount specified in Section 5.2 or
5.4, as the case may be.

 

5.8 LICENSEE is responsible for any and all wire/bank fees associated with all
payments due to MOFFITT pursuant to this Agreement.

 



ARTICLE 6
DUE DILIGENCE

 



6.1 LICENSEE shall develop, commercialize, and market the ROYALTY-BEARING
PRODUCTS and has designed a plan for such purpose that includes a description of
research and development, testing, government approval, manufacturing, marketing
and sale or lease of ROYALTY-BEARING PRODUCTS (“PLAN”). A copy of the PLAN is
attached to this Agreement as Appendix C and incorporated herein by reference.

 





6.2 LICENSEE shall use COMMERCIALLY REASONABLE EFFORTS to implement the PLAN and
to obtain regulatory approval for the ROYALTY-BEARING PRODUCTS.

 



   12

 





 

6.3 Within sixty (60) days of each anniversary of the EFFECTIVE DATE, LICENSEE
shall provide a written report to MOFFITT, indicating LICENSEE’s progress and
problems to date in performance under the PLAN. Such report shall include a
detailed description of each research study performed with respect to
ROYALTY-BEARING PRODUCTS. From time to time while this Agreement is in effect,
LICENSEE shall furnish MOFFITT with reasonable requested information pertaining
to the development, marketing, and commercialization of the ROYALTY-BEARING
PRODUCTS, provided that MOFFITT shall not make such request more than once every
QUARTER. All information provided to MOFFITT under this Section 6.3 shall be
CONFIDENTIAL INFORMATION of LICENSEE hereunder.

 

6.4 If at any time LICENSEE abandons or suspends its research, development, or
marketing of the ROYALTY-BEARING PRODUCTS or its intent to research, develop and
market such products, or otherwise fails to materially comply with its due
diligence obligations under this Article for a period exceeding ninety (90)
days, LICENSEE shall immediately notify MOFFITT giving reasons and a statement
of its intended actions.

 



6.5 LICENSEE agrees that MOFFITT shall be entitled to terminate this Agreement
pursuant to Section 12.3(b) upon the occurrence of any of the following:

 

(a) LICENSEE has failed to achieve one of the following undertakings:

 



(i) Execution of a strategic alliance/SUBLICENSE agreement with a commercial
partner within twenty four (24) months after completion by LICENSEE or its
designee of a PHASE 2 CLINICAL TRIAL for an indication of a ROYALTY BEARING
PRODUCT for MDS, and submission of final trial report to LICENSEE for such
trial; or

 

(ii) If a satisfactory strategic alliance and/or SUBLICENSE cannot be arranged
as set forth in Section 6.5(a)(i), LICENSEE reserves the right to market the
ROYALTY-BEARING PRODUCT, provided that LICENSEE or its SUBLICENSEE shall
initiate a PHASE 3 CLINICAL TRIAL for an indication of a ROYALTY BEARING PRODUCT
for MDS within four (4) years after completion of the PHASE 2 CLINICAL TRIAL
referenced in subsection (i) above.

 

The termination provisions of Section 6.5 shall not apply if LICENSEE
demonstrates COMMERCIALLY REASONABLE EFFORTS to achieve either one of (i) or
(ii) above. For the avoidance of doubt and notwithstanding anything to the
contrary herein, LICENSEE will not be deemed to have failed to have exercised
COMMERCIALLY REASONABLE EFFORTS if the failure to achieve such undertaking
results from one or more of the following events or circumstances has occurred
(each, a “DELAYING EVENT”): (1) the occurrence of serious adverse events or
safety or toxicity issues such that LICENSEE, its AFFILIATE and/or SUBLICENSEE
(as the case may be) determines to hold or delay a study, (2) any regulatory
hold, constraint or restriction imposed or raised by a regulatory authority that
is not consequent on regulatory filing deficiencies of licensee, (3) process
development, manufacture or supply delays or failures arising from events not
under LICENSEE’s (or its AFFILIATE’S and/or SUBLICENSEE’S, as the case may be)
control, (4) any force majeure event, (5) delay attributable to any act or
omission by MOFFITT or its AFFILIATES or (6) a third party alleges that the
development, manufacture, use or sale of the ROYALTY-BEARING PRODUCT infringes
its INTELLECTUAL PROPERTY RIGHTS.

 

   13

 

 

ARTICLE 7
CONFIDENTIALITY AND PUBLICITY

 



7.1 Subject to the Parties’ rights and obligations pursuant to this Agreement,
MOFFITT and LICENSEE agree that during the TERM of this Agreement and for five
(5) years after termination of the Agreement, each Party:

 

(a) will keep confidential and will cause their Affiliates and, in the case of
LICENSEE, its SUBLICENSEEs, to keep confidential, CONFIDENTIAL INFORMATION
disclosed to it by the other Party, by taking whatever action the Party
receiving the CONFIDENTIAL INFORMATION would take to preserve the
confidentiality of its own CONFIDENTIAL INFORMATION, which in no event shall be
less than reasonable care; and

 



(b) will only disclose that part of the other’s CONFIDENTIAL INFORMATION to its
officers, employees or agents that is necessary for those officers, employees or
agents who need to know to carry out its responsibilities under this Agreement;
and

 

(c) will not use the other Party’s CONFIDENTIAL INFORMATION other than as
expressly set forth in this Agreement or disclose such CONFIDENTIAL INFORMATION
to any Third Parties under any circumstance without advance written permission
from the other Party; and



 

(d) will within sixty (60) days of termination of this Agreement, return or
destroy all the CONFIDENTIAL INFORMATION disclosed to it by the other Party
pursuant to this Agreement except for one copy which may be retained by the
recipient for monitoring compliance with this ARTICLE 7 and/or for use in
complying with any regulatory requirements.

 



7.2 The obligations of confidentiality described in Section 7.1 above shall not
pertain to that part of the CONFIDENTIAL INFORMATION that as established by
written records:

 



(a) is already in the recipient’s possession prior to receipt from the
disclosing party; or

 

(b) is in the public domain by use and/or publication at the time of receipt
from the disclosing party, or enters into the public domain through no improper
act of the receiving party; or

 



(c) is developed independently by the receiving party without reference to the
information of the disclosing party; or



 

(d) is properly obtained by receiving party from a Third Party with a valid
legal right to disclose such information and such Third Party is not under a
confidentiality obligation to such information to the disclosing party; or

 



   14

 

 



(e) is required to be disclosed pursuant to the securities laws; or

 



(f) is required to be disclosed by law, as confirmed by an opinion of
recipient’s outside counsel, but only after the disclosing party is given prompt
written notice and an opportunity to seek a protective order.



 

7.3 Except as required by law, neither Party may disclose the financial terms of
this Agreement without the prior written consent of the other Party, except that
(a) MOFFITT may share such terms with USF, subject to USF entering into an
appropriate confidentiality with LICENSEE and/or its SUBLICENSEE (as the case
may be) and (b) LICENSEE may share such terms, and potential acquirers,
investors or SUBLICENSEES, under confidentiality terms no less stringent than
the terms provided in this ARTICLE 7, and with its accountants and tax advisors.



 

ARTICLE 8
ROYALTY REPORTS, RECORDS AND INSPECTIONS

 



8.1 LICENSEE shall, within sixty (60) days after the QUARTER in which NET SALES
first occur, and within sixty (60) days after each QUARTER (March 31, June 30,
September 30 and December 31) thereafter, provide MOFFITT with a written royalty
report, substantially similar to the Moffitt Cancer Center Royalty Report format
in Appendix D (a “ROYALTY REPORT”)., detailing the NET SALES made by LICENSEE
and its AFFILIATES, and SUBLICENSEE INCOME received from SUBLICENSEEs for the
SALE of ROYALTY-BEARING PRODUCTS during the preceding QUARTER, and calculating
the payments due pursuant to ARTICLE 5. NET SALES of a ROYALTY-BEARING PRODUCT
shall be deemed to have occurred on the date of collection of invoices for such
ROYALTY-BEARING PRODUCT. Each such ROYALTY REPORT shall be signed by an officer
of LICENSEE (or the officer’s designee), and must include:

 

(a) the number of ROYALTY-BEARING PRODUCTS manufactured, sold, leased or
otherwise transferred or disposed of by LICENSEE or its AFFILIATES;

 



(b) a calculation of NET SALES for the applicable reporting period in each
country, including the gross invoice prices charged for the ROYALTY-BEARING
PRODUCTS and any permitted DEDUCTIONS;



 

(c) a calculation of total EARNED ROYALTIES due, including any exchange rates
used for conversion; and



 

(d) names and addresses of all SUBLICENSEES and the amount of any SUBLICENSEE
INCOME received from each SUBLICENSEE.

 



8.2 LICENSEE shall keep and maintain accurate books and records reflecting the
underlying data for NET SALES and SUBLICENSE INCOME, containing an accurate
accounting of all data in sufficient detail to enable verification of EARNED
ROYALTIES and other payments under this Agreement. Such books and records shall
be open to inspection by MOFFITT and/or an independent accounting firm
designated by MOFFITT and reasonably acceptable to LICENSEE, at MOFFITT’S
expense, during normal business hours upon at least fifteen (15) days’ written
notice and at a time that is mutually convenient for the parties, for purposes
of confirming the accuracy of LICENSEE’S ROYALTY REPORTS, provided that such
auditor has entered into a reasonable confidentiality agreement with LICENSEE,
and provided further that such inspection shall not occur more than once every
calendar year. Such auditor may disclose to MOFFITT its conclusions with respect
to the accuracy of the ROYALTY REPORTS, but it may not disclose to MOFFITT the
underlying data or work papers. LICENSEE shall preserve such books and records
for three (3) years after the calendar year to which they pertain. In the event
that such audit determines that LICENSEE had underpaid the amounts due to
MOFFITT with respect to the audited period by more than ten percent (10%) and
such conclusion is not disputed by LICENSEE, LICENSEE shall pay the reasonable
cost of such examination, together with the deficiency not previously paid, and
accrued interest on the underpayment at the lesser of the maximum rate allowed
by law or 1.5% per month, all within thirty (30) days of receiving notice
thereof from MOFFITT. In the event that following such audit the Parties cannot
agree on the discrepancies in any EARNED ROYALTIES or payments due, the Parties
shall resolve such disagreement pursuant to the procedures set forth in ARTICLE
16.

 

   15

 

 



ARTICLE 9
PATENT PROTECTION

 



9.1 LICENSEE shall be responsible for all OUT OF POCKET COSTS of preparing,
filing, prosecuting and maintaining of all patent applications and patents
contained in the LICENSED PATENTS (a) incurred by MOFFITT prior to the EFFECTIVE
DATE and (b) incurred by LICENSEE during the TERM. For the avoidance of doubt,
prosecution shall include re-examinations, reissues, interferences,
inter-parties review, post-grant review, oppositions and the like. MOFFITT
agrees that the amount payable under subsection (a) of this Section 9.1 shall
not exceed $ $27,000. Such amount shall be paid to MOFFITT within ten (10) days
of the COMMENCEMENT DATE.



 

9.2 During the ROYALTY TERM, LICENSEE shall pay for OUT OF POCKET COSTS for
filing, prosecuting and maintaining the patent applications and patents
contained in the LICENSED PATENTS. If LICENSEE does not agree to pay such OUT OF
POCKET COSTS of filing, prosecuting or maintaining a patent application or
patent in any country, then it shall so inform MOFFITT, and thereafter MOFFITT
may file, prosecute and maintain such patent application or patent in such
country at its own expense, and LICENSEE’s rights under this Agreement shall
terminate automatically with respect to such patent application or issued
patent.

 



9.3 LICENSEE shall have the right to file, prosecute and maintain the patent
applications and patents contained in the LICENSED PATENTS using its own counsel
at its own cost during the TERM of this AGREEMENT.

 



9.4 With respect to any patent applications and patents contained in the
LICENSED PATENTS, the Party responsible for directing prosecution (the
“Prosecuting Party”) and its patent counsel shall (a) consult with the other
Party (the “Non-prosecuting Party”) and keep the Non-prosecuting Party
reasonably informed of the progress of the preparation, filing, prosecution and
maintenance of such patent applications and patents, (b) consult with the
Non-prosecuting Party and keep the Non-prosecuting Party reasonably informed
about patent strategy with respect to such patent applications and patents, (c)
provide to the Non-prosecuting Party advance copies of documents relevant to
preparation, filing, prosecution and maintenance of such patent applications and
patents sufficiently in advance of filing to allow the Non-prosecuting Party a
reasonable opportunity to review and comment on such documents, (d) consider and
implement the Non-prosecuting Party’s reasonable comments on such patent
filings, and (e) provide the Non-prosecuting Party with final copies of such
documents. Without limiting the foregoing, LICENSEE agrees to use COMMERCIALLY
REASONABLE EFFORTS to pursue a strategy to obtain broad and strong patent
protection in the best interest of MOFFITT and LICENSEE. The Prosecuting Party
will not finally abandon any patent application without the Non-prosecuting
Party’s prior written consent, such consent not to be unreasonably withheld,
delayed or conditioned. For the avoidance of doubt, any patent application that
is abandoned as set forth in this Section 9.4, or any issued patent or patent
application for which LICENSEE’s rights have been terminated as set forth in
Section 9.2, shall cease to be a LICENSED PATENT hereunder as of such
abandonment or termination, as the case may be. LICENSEE shall be the
Prosecuting Party and MOFFITT shall be the Non-prosecuting Party for all
LICENSED PATENTS unless otherwise agreed to in writing.

 



   16

 

 



9.5 LICENSEE shall apply, and shall require SUBLICENSEES to apply the patent
marking notices required by the law of any country where such ROYALTY-BEARING
PRODUCTs are made, sold, used or shipped, including the applicable patent laws
of that country.



 

9.6 With respect to the prosecution of International Patent Application No.
PCT/US2015/041709 (the “’709 Application”) and International Patent Application
No. PCT/US2015/041714 (the “’714 Application”):

 



(a) The Parties agree that the ’709 Application (including the national stage
applications thereof) will be abandoned, and

 



(b) LICENSEE (as the Prosecuting Party) agrees to take COMMERCIALLY REASONABLE
EFFORTS in the prosecution of the ’714 Application (including the national stage
applications thereof).

 



ARTICLE 10
INFRINGEMENT AND LITIGATION

 



10.1 Each Party shall promptly notify the other in writing in the event that (a)
it obtains knowledge of activity by THIRD PARTIES infringing or otherwise
violating the INTELLECTUAL PROPERTY RIGHTS in the LICENSED PATENTS, or (b) it is
sued or threatened with an infringement suit, in any country in the LICENSED
TERRITORY as a result of activities relating to the ROYALTY-BEARING PRODUCTS.

 



10.2 During the TERM:

 

(a) LICENSEE shall have the first right, but not the obligation, to assert and
defend LICENSED PATENTS respecting infringement or other violation of
INTELLECTUAL PROPERTY RIGHTS relating to the ROYALTY-BEARING PRODUCTS by THIRD
PARTIES in the LICENSED TERRITORY using counsel of its own selection. This right
includes bringing any legal action for infringement and defending any counter
claim of a THIRD PARTY respecting the LICENSED PATENTS such as a counter claim
or declaratory judgment for invalidity, non-infringement, or unenforceability.
If, in the reasonable opinion of LICENSEE’s and MOFFITT’s respective counsel,
MOFFITT is required to be a named party to any such suit for standing purposes,
LICENSEE may join MOFFITT as a party and MOFFITT shall consensually appear in
such action; provided, however, that (i) MOFFITT shall not be the first named
party in any such action, (ii) the pleadings and any public statements about the
action shall state that the action is being pursued by LICENSEE and that
LICENSEE has joined MOFFITT as a party; and (iii) LICENSEE shall keep MOFFITT
reasonably apprised of all developments in any such action. No settlement,
consent judgment, or other voluntary final disposition of any action by LICENSEE
that admits the invalidity, unenforceability, or scope of the LICENSED PATENTS
may be entered into without the prior written consent of MOFFITT, such consent
not to be unreasonably withheld, delayed or conditioned. MOFFITT shall bear
their own legal expenses with respect to any such litigation. Except for
providing reasonable assistance, at the request and expense of LICENSEE, MOFFITT
shall have no obligation regarding the legal actions described in Section 10.2
unless required to participate by law. However, MOFFITT shall have the right to
participate in any such action through its own counsel and at its own expense.
Any recovery shall first be applied to LICENSEE’s OUT OF POCKET COSTS and second
shall be applied to MOFFITT’s OUT OF POCKET COSTS, including legal fees. MOFFITT
shall recover twenty percent (20%) of any excess recovery over those expenses.

 



   17

 

 



(b) In the event LICENSEE fails to initiate and pursue or participate in the
actions described in the preceding paragraph (a) within sixty (60) days of
LICENSEE first becoming aware of an infringement of LICENSED PATENTS or other
violation of intellectual property rights relating to the ROYALTY-BEARING
PRODUCTs or (b) upon notice by LICENSEE to MOFFITT that it does not intend to
initiate, pursue or participate in such action(s), whichever is earlier, MOFFITT
shall have the right to initiate or take over such legal action at its own
expense and MOFFITT may use the name of LICENSEE as a party in such action if,
in the reasonable opinion of LICENSEE’s and MOFFITT’s respective counsel,
LICENSEE is required to be a named party to any such suit for standing purposes.
In such case, LICENSEE shall provide reasonable assistance to MOFFITT if
requested to do so. No settlement, consent judgment, or other voluntary final
disposition of any action by MOFFITT that admits the invalidity,
unenforceability, or scope of the LICENSED PATENTS may be entered into without
the prior written consent of LICENSEE, such consent not to be unreasonably
withheld, delayed or conditioned. Any recovery shall first be applied to
MOFFITT’s OUT OF POCKET COSTS and second shall be applied to LICENSEE’s OUT OF
POCKET COSTS, including legal fees. Any excess recovery over those fees shall be
split between MOFFITT and LICENSEE on a pro rata basis as determined by the
relative total OUT OF POCKET COSTS incurred by each party in pursuing the legal
action.

 



10.3 In the event LICENSEE is permanently enjoined from exercising its LICENSE
under this Agreement pursuant to an infringement action brought by a THIRD
PARTY, or if both LICENSEE and MOFFITT elect not to undertake the defense or
settlement of a suit alleging infringement for a period of six (6) months from
notice of such suit, then either Party shall have the right to terminate this
Agreement in the country where the suit was filed with respect to the LICENSED
PATENT following thirty (30) days’ written notice to the other party in
accordance with the terms of ARTICLE 14.

 





   18

 

 

ARTICLE 11
USE OF NAMES

 



Neither Party shall use the names of the other Party or its AFFILIATES, or any
of their employees, or any adaptation thereof, in any advertising, promotional
or sales literature without prior written consent obtained from the other Party
or the applicable AFFILIATE in each case, except that LICENSEE and/or MOFFITT
may state that LICENSEE has licensed from MOFFITT one or more of the patents
and/or applications within the LICENSED PATENTS. Nothing herein shall prevent
MOFFITT from complying with public information requests as required under
Florida law or from including general information about the Agreement in
reports, or LICENSEE from complying with any disclosure requirements under
applicable law.

 

ARTICLE 12
TERM AND TERMINATION

 



12.1 The term of this Agreement shall commence on the EFFECTIVE DATE and
continue until terminated pursuant to this ARTICLE 12 (the “TERM”).

 



12.2 After the expiration of the ROYALTY TERM in all countries, all of
LICENSEE’s and its AFFILIATE’S obligations worldwide under Sections 3.1(b), 3.2,
3.3, ARTICLE 4 (Milestone Payments), ARTICLE 5 (Earned Royalties; Minimum
Royalty Payments) (in each of the foregoing, other than payment obligations that
accrued prior to such expiration); ARTICLE 6 (Due Diligence) and ARTICLE 8
(Reports, Records and Inspections) (other than Section 8.2) will terminate, but
the LICENSE to the LICENSED INFORMATION granted under Section 2.1 shall continue
in all respects, provided that it shall be fully-paid, royalty-free, irrevocable
and non-terminable.

 



12.3 MOFFITT shall have the right, at its option, upon written notice to
LICENSEE to terminate this Agreement in the event that LICENSEE:

 



(a) fails to make any payment whatsoever due and payable pursuant to this
Agreement and which is not the subject of a bona fide dispute, unless LICENSEE
shall make all such payments (and all interest due on such payments under
Article 5.5) within the thirty (30) day period after receipt of written notice
from MOFFITT; or



 

(b) commits a material breach of any other provision of this Agreement which is
not cured (if capable of being cured) within the sixty (60) day period after
receipt of written notice thereof from MOFFITT, or upon receipt of such notice
if such breach is not capable of being cured; or





 

(c) challenges, or directly or indirectly urges a Third Party on behalf of the
LICENSEE to challenge, whether as a claim, a cross-claim, counterclaim the
validity or enforceability of any of the LICENSED PATENT before any court,
arbitrator, or other tribunal or administrative agency in any jurisdiction a
(“CHALLENGE”), provided that (i) pursuit of or participation in any proceeding
to determine whether John Kovach is an inventor or ownership of the LICENSED
PATENTs set forth on Schedule A shall not be deemed a CHALLENGE hereunder and
will not be a basis for termination under this Section 12.3(c), and (ii) it
shall not be deemed a CHALLENGE and will not be a basis for termination under
this Section 12.3(c) if LICENSEE challenges the validity or enforceability of
any LICENSED PATENT in response to or defend a prior assertion by MOFFITT or any
successor to the ownership interest of a LICENSED PATENT that LICENSEE, its
AFFILIATE, SUBLICENSEE or any agent or customer of the foregoing is infringing a
LICENSED PATENT.

 



   19

 



 

12.4 Notwithstanding any provision herein to the contrary, this Agreement shall
terminate automatically without any notice to LICENSEE in the event LICENSEE
shall cease to carry on its business or becomes insolvent, or a petition in
bankruptcy is filed against LICENSEE and is consented to, acquiesced in or
remains undismissed for sixty (60) days, or LICENSEE makes a general assignment
for the benefit of creditors, or a receiver is appointed for LICENSEE.

 

12.5 LICENSEE shall have the right to terminate this Agreement upon written
notice to MOFFITT:



 

(a) in the event that MOFFITT commits a material breach of any of the provisions
of this Agreement and such breach is not cured (if capable of being cured)
within the sixty (60) day period after receipt of written notice thereof from
LICENSEE, or upon receipt of such notice if such breach is not capable of being
cured;

 



(b) for convenience upon sixty (60) days prior notice, with the payment of a
termination fee in this Section 12.5(b). If as of the date of such termination
LICENSEE has discontinued or cancelled development of all ROYALTY-BEARING
PRODUCTS, then there shall be no termination fee. If as of the date of such
termination LICENSEE has not discontinued or cancelled development of all
ROYALTY-BEARING PRODUCTS, the termination fee shall be two million five hundred
thousand dollars ($2,500,000). For the avoidance of doubt, (i) the term
“discontinued or cancelled development of all ROYALTY-BEARING PRODUCTS” as used
herein does not include delaying or temporarily suspending development of a
ROYALTY-BEARING PRODUCT, (ii) LICENSEE shall be deemed to have discontinued or
cancelled development of all ROYALTY-BEARING PRODUCTS for purposes of this
Section 12.5(b) if it has publicly announced the discontinuance or cancellation
of its development program(s) for all ROYALTY-BEARING PRODUCTS, but is in the
process of winding down development and/or completing existing clinical trials
as required by applicable legal or regulatory requirements and (iii) there is no
termination fee for any termination hereunder other than a termination by
LICENSEE under this Section 12.5(b).

 



12.6 Upon termination of this Agreement for the reasons set forth in Section
12.3 above, all rights and licenses granted to LICENSEE under the terms of this
Agreement are terminated and MOFFITT has the option, in its discretion, to
terminate any sublicense granted by LICENSEE, provided that any SUBLICENSEEs not
then in default shall have the right to obtain a license under the LICENSED
PATENTS directly from MOFFITT on terms and conditions substantially the same as
the terms and conditions of its SUBLICENSE agreement. MOFFITT agrees to
negotiate such licenses in good faith under reasonable terms and conditions, and
the sublicenses shall remain in force during such good faith negotiations. Upon
such termination, LICENSEE’s LICENSE under the LICENSED TECHNOLOGIES shall
terminate. Within sixty (60) days of the effective date of termination LICENSEE
shall return to MOFFITT:

 



   20

 



 

(a) All materials relating to or containing the LICENSED INFORMATION, and all
CONFIDENTIAL INFORMATION disclosed by MOFFITT, subject to Section 7.1(d);



 

(b) the last report required under ARTICLE 6 or ARTICLE 8; and



 

(c) all payments incurred up to the effective date of termination.

 



12.7 Termination of this Agreement shall not affect any rights or obligations
accrued prior to the effective date of such termination and specifically
LICENSEE’s obligation to pay all EARNED ROYALTIES and other payments specified
by ARTICLE 4 and ARTICLE 5 accrued prior to termination. The following
provisions shall survive any termination: ARTICLE 1 (Definitions), ARTICLE 7
(Confidentiality and Publicity), Section 8.2, ARTICLE 11(Use of Names), Sections
12.6 -12.9, ARTICLE 13 (Indemnification; Insurance; No Warranties), ARTICLE 14
(Notices, Payments), ARTICLE 16 (Dispute Resolution) and ARTICLE 17
(Miscellaneous).

 

12.8 The rights provided in this ARTICLE 12 shall be in addition and without
prejudice to any other rights and remedies under the law which the parties may
have with respect to any breach of the provisions of this Agreement.

 

12.9 Waiver by either Party of one or more defaults or breaches shall not
deprive such party of the right to terminate because of any subsequent default
or breach.





 

ARTICLE 13
INDEMNIFICATION; INSURANCE; NO WARRANTIES

 



13.1 LICENSEE shall defend, indemnify and hold harmless MOFFITT and its
AFFILIATES, and both of their trustees, directors, officers, employees, and
agents and their respective successors, heirs and assigns against any and all
liabilities, claims, demands, damages, judgments, losses and expenses of any
nature, including without limitation legal expenses and reasonable attorneys’
fees (a “CLAIM”), arising out of any theory of liability (including tort,
warranty, or strict liability) or the death, personal injury, or illness of any
person or out of damage to any property related in any way to the rights granted
under this Agreement; or resulting from the production, manufacture, sale, use,
lease, or other disposition or consumption or advertisement of the
ROYALTY-BEARING PRODUCTS by LICENSEE, its AFFILIATE, SUBLICENSEEs or any other
transferees; or in connection with any statement, representation or warranty of
LICENSEE, its AFFILIATES, SUBLICENSEEs or any other transferees with respect to
the ROYALTY-BEARING PRODUCTS or arising from this Agreement or from the
relationship of the parties; provided, however, that the LICENSEE shall not be
responsible to indemnify MOFFITT pursuant to this Section 13.1 to the extent any
Claim arises out of MOFFITT’s material omissions, negligence or willful
misconduct or material breach of this Agreement.

 



   21

 

 

13.2 LICENSEE shall purchase and maintain in effect and shall require its
SUBLICENSEES to purchase and maintain in effect a policy of commercial, general
liability insurance sufficient to protect MOFFITT with respect to events
described in Section 13.1. Such insurance shall:

 



(a) list “MOFFITT their trustees, directors, officers, employees and agents” as
additional insureds under the policy;

 



(b) provide that such policy is primary and not excess or contributory with
regard to other insurance MOFFITT may have;

 

(c) be endorsed to include product liability coverage in amounts no less than
Three Million Dollars ($3,000,000) per incident and Five Million Dollars
($5,000,000) annual aggregate during the conducting of clinical trials; and upon
commercialization of the ROYALTY-BEARING PRODUCTs to maintain a liability
insurance program consistent with sound business practices and at least Three
Million Dollars ($3,000,000) per incident and Five Million Dollars ($5,000,000)
annual aggregate;

 



(d) be endorsed to include contractual liability coverage for LICENSEE’s
indemnification under Section 13.1; and



 

(e) by virtue of the minimum amount of insurance coverage required under Section
13.2 (c) not be construed to create a limit of LICENSEE’s liability with respect
to its indemnification under Section 13.1;

 



provided that, if LICENSEE grants a SUBLICENSE and no longer commercializes any
ROYALTY-BEARING Product by itself, it shall no longer be required to purchase
and maintain such commercial, general liability insurance provided in this
Section 13.2.



 

13.3 By signing this Agreement, LICENSEE certifies that the requirements of
Section 13.2 will be met on or before the earlier of (a) the date of FIRST SALE
of any ROYALTY-BEARING PRODUCT or (b) the date any ROYALTY-BEARING PRODUCT is
tested or used on humans, and will continue to be met thereafter. Upon MOFFITT’S
request, LICENSEE shall furnish a Certificate of Insurance and a copy of the
current Insurance Policy to MOFFITT. Such policy shall require thirty (30) days’
written notice to MOFFITT prior to any cancellation of or material change to the
policy.

 

(a) MOFFITT MAKES NO REPRESENTATIONS OR WARRANTIES THAT ANY CLAIMS OF THE
LICENSED PatentS, ISSUED OR PENDING, ARE VALID, OR THAT THE MANUFACTURE, USE,
SALE OR OTHER DISPOSAL OF THE royalty-bearing products OR USE OF THE LICENSED
INFORMATION DOES NOT OR WILL NOT INFRINGE ANY PATENT OR OTHER RIGHTS NOT VESTED
IN MOFFITT OR ITS AFFILIATES.

 



   22

 

 

(b) MOFFITT DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. LICENSEE SHALL MAKE NO STATEMENTS, REPRESENTATION OR
WARRANTIES WHATSOEVER TO ANY THIRD PARTIES WHICH ARE INCONSISTENT WITH SUCH
DISCLAIMER.

 





ARTICLE 14
NOTICES, PAYMENTS

 



14.1 Any payment, notice or other communication required by this Agreement (a)
shall be in writing, (b) may be delivered personally, sent via electronic mail,
or sent by reputable overnight courier with written verification of receipt or
by registered or certified first class United States Mail, postage prepaid,
return receipt requested, (c) shall be sent to the following addresses or to
such other address as such party shall designate by written notice to the other
party, and (d) shall be effective upon receipt:

 

FOR MOFFITT: FOR LICENSEE: Sr. Director Lixte Biotechnology Holdings, Inc.
Office of Innovation and Industry 248 Route 25A, No. 2 Alliances     12902
Magnolia Drive, MRC INNOV East Setauket, NY 11733 Tampa, Florida 33612
jkovach@lixte.com     With Copies to:   H. Lee Moffitt Cancer Center and
Research Institute, Inc.   Attention: Office of General Counsel   12902 Magnolia
Drive, SRB-OGC   Tampa, Florida 33612-9497  



 

ARTICLE 15
LAWS, FORUM AND REGULATIONS

 



15.1 LICENSEE shall comply, and shall cause its SUBLICENSEES to comply, with all
foreign and United States federal, state, and local laws, regulations, rules and
orders applicable to the testing, production, transportation, packaging,
labeling, export, sale and use of the ROYALTY-BEARING PRODUCTS. In particular,
LICENSEE shall be responsible for assuring compliance with all United States
export laws and regulations applicable to this LICENSE and LICENSEE’s and its
SUBLICENSEE’S activities under this Agreement.

 

ARTICLE 16
DISPUTE RESOLUTION

 



16.1 In the event of any bona fide disagreement or disputed claim of any kind or
nature between the Parties arising out of or relating to this Agreement or the
breach, termination, enforcement, interpretation or validity thereof, the rights
or obligations of the Parties hereunder, or any payments due hereunder (each, a
“DISPUTE”), such DISPUTE shall be fully and finally resolved in accordance with
the process (the “DISPUTE RESOLUTION PROCESS”) set forth in this ARTICLE 16.

 



   23

 

 



16.2 The Parties shall attempt in good faith to resolve any DISPUTE promptly by
negotiation between executives who have authority to settle the controversy and
who are at a higher level of management than the persons with direct
responsibility for administration of this Agreement. Upon the occurrence of a
DISPUTE, a disputing Party shall notify the other Party in writing of such
DISPUTE (a “DISPUTE NOTICE”). The DISPUTE NOTICE shall include a statement of
the Party’s position and a summary of arguments supporting that position,
together with information reasonably necessary for the other Party to assess and
respond to the subject of the DISPUTE, including copies of available supporting
documents. Promptly following such DISPUTE NOTICE, the executives of both
parties shall meet at a mutually acceptable time and place in good faith to
attempt to resolve such DISPUTE by mutual agreement. If the DISPUTE has not been
so resolved within ten (10) days of the DISPUTE NOTICE, either Party may seek
equitable and legal remedies under the court system. MOFFITT may not terminate
this Agreement if there is a bona fide DISPUTE regarding the purported grounds
for termination, until such DISPUTE is fully and finally resolved in accordance
with this ARTICLE 16.

 

ARTICLE 17
MISCELLANEOUS

 



17.1 This Agreement shall be binding upon and inure to the benefit of the
parties and their respective legal representatives, successors and permitted
assigns.

 



17.2 This Agreement constitutes the entire agreement of the Parties relating to
the LICENSED TECHNOLOGIES, and all prior representations, agreements and
understandings, written or oral, are merged into it and are superseded by this
Agreement.

 

17.3 The provisions of this Agreement shall be deemed separable. If any part of
this Agreement is rendered void, invalid, or unenforceable, such determination
shall not affect the validity or enforceability of the remainder of this
Agreement unless the part or parts which are void, invalid or unenforceable
shall substantially impair the value of the entire Agreement as to either party



 

17.4 Article headings are inserted for convenience of reference only and do not
form a part of this Agreement.



 

17.5 No Person not a party to this Agreement, including any employee of either
Party to this Agreement, shall have or acquire any rights by reason of this
Agreement. Nothing contained in this Agreement shall be deemed to constitute the
Parties’ partner with each other or any Third Party.



 

17.6 This Agreement may not be amended or modified except by written agreement
executed by each of the Parties. This Agreement shall not be assigned by a Party
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld, delayed or conditioned provided that a Party shall not be
required to seek the consent of the other Party for any assignment or transfer
that occurs in connection with the sale of all or substantially all of such
Party’s equity or assets, or the merger of such Party whether or not such Party
is the surviving Party of such merger. Any attempted assignment in contravention
of this Section 17.6 shall be null and void ab initio and shall constitute a
material breach of this Agreement.

 



   24

 

 



17.7 The failure of any party hereto to enforce at any time, or for any period
of time, any provision of this Agreement shall not be construed as a waiver of
either such provision or of the right of such party thereafter to enforce each
and every provision of this Agreement.

 



17.8 LICENSEE acknowledges that it is subject to and agrees to abide by the
United States laws and regulations (including the Export Administration Act of
1979 and Arms Export Contract Act) controlling the export of technical data,
computer software, laboratory prototypes, biological material, and other
commodities. The transfer of such items may require a license from the cognizant
agency of the U.S. Government or written assurances by LICENSEE that it shall
not export such items to certain foreign countries without prior approval of
such agency.

 



17.9 This Agreement may be executed by the Parties in counterparts, all of which
together shall constitute the same instrument.

 

17.10 The Parties agree that this Agreement may be executed and delivered by
facsimile, electronic mail, internet, or any other suitable electronic means,
and the Parties agree that signatures delivered by any of the aforementioned
means shall be deemed to be original, valid, and binding upon the Parties.

 



   25

 

 

IN WITNESS to their Agreement, the parties have caused this Agreement to be
executed by their duly authorized representatives.

 

H. LEE MOFFITT CANCER CENTER AND RESEARCH INSTITUTE, INC.   LIXTE BIOTECHNOLOGY
HOLDINGS, INC.           By:     By:   Name: Dr. James J. Mulé   Name: JOHN S.
KOVACH, MD Title: Associate Center Director   Title: PRESIDENT AND CEO  
Translational Science      

 



   26

 

 

Appendix A

 

  ● U.S. Patent Application No. 62/028,729 entitled “Protein Phosphatase 2A
Inhibitors for Treating Myelodysplastic Syndromes” filed July 24, 2014,
(14MA063PR0).         ● U.S. Patent Application No. 62/029,327 entitled “Protein
Phosphatase 2A Inhibitors for Treating Myelodysplastic Syndromes” filed July 25,
2014, (14MA063PR).         ● International Patent Application No.
PCT/US2015/041709 entitled Protein Phosphatase 2A Inhibitors for Treating
Myelodysplastic Syndromes filed on July 23, 2015 (14MA063PRW01)         ●
International Patent Application No. PCT/US2015/041714 entitled Protein
Phosphatase 2A Inhibitors for Treating Myelodysplastic Syndromes filed on July
23, 2015 (14MA063PRW02)         ● Chinese Patent Application No. 201580041767.1
entitled Protein Phosphatase 2A Inhibitors for Treating Myelodysplastic
Syndromes filed on July 23, 2015         ● European Patent Application No.
15825076.1 entitled Protein Phosphatase 2A Inhibitors for Treating
Myelodysplastic Syndromes filed on July 23, 2015         ● Japanese Patent
Application No. 2017-504104 entitled Protein Phosphatase 2A Inhibitors for
Treating Myelodysplastic Syndromes filed on July 23, 2015         ● U.S. Patent
Application No. 15/328,838 entitled Protein Phosphatase 2A Inhibitors for
Treating Myelodysplastic Syndromes filed on January 24, 2017 (14MA063PRW0US1)  
      ● U.S. Patent Application No. 15/328,235 entitled Protein Phosphatase 2A
Inhibitors for Treating Myelodysplastic Syndromes filed on January 23, 2017
(14MA063PRW0US2)         ● U.S. Patent Application No. 62/287,858 entitled
“Clinical Regimen for Treating Myelodysplastic Syndrome with Phosphatase
Inhibitor” filed on January 27, 2016. (17MB046PR)         ● International Patent
Application No. PCT/US2017/015237 entitled Clinical Regimen for Treating
Myelodysplastic Syndrome with Phosphatase Inhibitor filed on January 27, 2017
(17MB046PRW0)

 

   27

 

 

Appendix B

 

Protocol

 

A Ph1b/2 Study Evaluating the Safety and Efficacy of Intravenous LB-100 in
Patients with Low or Intermediate-1 Risk Myelodysplastic Syndromes (MDS) who had
Disease Progression or are Intolerant to Prior Therapy

 

   28

 

 

Appendix C

 

Commercialization Plan

 

The plan for commercial development of LB-100 alone and /or in combination with
other established and investigational anti-cancer drugs for the treatment of
Myelodysplastic Syndrome is to partner with a pharmaceutical company skilled in
this area. Lixte will seek such a partner when characterization of the
treatments claimed in the patent applications has been brought to a state needed
to attract such a partner. These steps are characterization of the toxicity of
the LB-100 therapies and demonstration of anti-tumor activity in human beings
with Myelodysplastic Syndrome.

 

When therapeutic benefit of LB-100 alone or in combination with other
established and investigational anti-cancer drugs is demonstrated, Lixte will
engage in discussions with one or more pharmaceutical companies with anti-cancer
drug development programs. Members of the scientific advisory board of Lixte
have identified senior contacts in the drug development sections of such
companies. It should be noted that Myelodysplastic Syndrome is a disease which
falls in the “orphan drug category”, a circumstance expected to enhance the
interest of the drug industry.

 

   29

 

 

Appendix D

 

MOFFITT CANCER CENTER ROYALTY REPORT

 

LICENSEE:       Agreement Number:       Period Covered: From: /          /
             Through:             /         /     Prepared By:       Approved
By:       Report Currency:  





 

Country Volume of Sales Total Gross Sales* Less Deductions** NET SALES Royalty
Rate Royalty Amount Conversion Rate Total Royalty in US $                      
                                                                               
      TOTAL:                

 



If license covers several major product lines, please prepare a separate report
for each product line. Then combine all product lines into a summary report.

 

* Gross sales represent amount invoiced or billed to a third party.

 

** On a separate page, please itemize all deductions and indicate the reasons
for such deductions. Permitted deductions are listed in the LICENSE Agreement.

 



   30

 

 



